      Case 1:18-cv-00738-LM Document 15 Filed 09/24/19 Page 1 of 2



                    UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF NEW HAMPSHIRE



United States of America

    v.                                Case No. 14-cr-093-02-LM

Kosmas Koustas


Kosmas Koustas

    v.                                Case No. 18-cv-738-LM

United States of America


                               O R D E R


    On today’s date, and for the reasons stated on the record

and contained in the supplemental memo of law in support of the

motion to vacate (document no. 11, civil case no. 18-cv-738-LM),

the court granted the defendant’s motion to vacate his

conviction (doc. no. 325, criminal case no. 14-cr-093-02-LM;

doc. no. 1, civil case no. 18-cv-738-LM).       Accordingly, the

judgment dated November 23, 2015 (doc. no. 208) is vacated.

    Also on today’s date, the defendant pled guilty to a

superseding information (doc. no. 356) in criminal case 14-cr-

093-02-LM, which charges the defendant with one count of

conspiracy.   The court accepted his plea.      The court released

the defendant on bail pending his sentencing on the charge in

the superseding information.
       Case 1:18-cv-00738-LM Document 15 Filed 09/24/19 Page 2 of 2



      As the November 23, 2015 judgment of conviction is vacated,

the defendant is no longer committed to the custody of the

United States Bureau of Prisons pursuant to that judgment.

      SO ORDERED.




                                  __________________________
                                  Landya McCafferty
                                  United States District Judge



September 24, 2019

cc:   Counsel of Record
      U.S. Probation
      U.S. Marshal




                                    2
